SMALL FORM FACTOR BETAVOLTAIC BATTERY FOR USE IN APPLICATIONS REQUIRING A VOLUMETRICALLY-SMALL POWER SOURCE
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to communication filed on 10/14/2021:
Claim 9 has been amended; no new matter has been entered.
Previous rejections under 35 USC 112(a) and (b) have been withdrawn due to amendment.

Reasons for Allowance
Claims 2-12, 14-16, and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 2-12 were rejected under 35 U.S.C. 112(a) for failing to comply with the written description requirement and under 112(b) as indefinite. 
The limitations "first dopant type" and "second dopant type" are not disclosed in the specification.
Applicant has amended claim 9 to read “a first doped region for collecting the beta particles and for generating electron hole pairs responsive thereto, the first doped region comprising a p region and disposed proximate the source of beta particles; 
a second doped region for collecting the beta particles and for generating electron hole pairs responsive thereto, the second doped region comprising an n region and disposed proximate the first doped region”.
It was disclosed in previous interview that such an amendment would overcome the rejections under 35 USC 112(a) and (b). As such, the rejections have been withdrawn and claims 2-12, 14-16, and 19-20 are now in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S GATEWOOD whose telephone number is (571)270-7958. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Daniel S. Gatewood, Ph.D.
Primary Examiner
Art Unit 1729



/DANIEL S GATEWOOD, Ph. D/Primary Examiner, Art Unit 1729